DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 112 (b)
	The applicant has amended claims 11 in order to overcome the 112(b).  Therefore, the 112(b) rejection of claim 11 is hereby withdrawn.

Response to Arguments
	Regarding claim 1 and 11-13, the applicant argues that it is not obvious to combine Trescott 1 with Dietzen because Dietzen detects that a user is within or outside a predefined geographical distance in order to place a flow meter into an “away mode” and Trescott 1 prevents the “away mode” from being set when the is outside of the  predefined geographic distance and allowing it to be set only when other criteria are met (the Applicant has cited MPEP 2143.01 in regards to the change of operation of an invention). 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	The Examiner would like to point out that claims 1 and 11-13 does not positively recite that only one criteria must be met in order to place the system into the “Away mode”; therefore, more than one criteria can be met in order to place the system in to the “Away mode”.  In this case, both Dietzen and Trescott 1 are both directed to placing the system in the “Away mode”; furthermore, Trescott 1 teaches in placing the system into the “Away mode” through a delay of a timer in order to reduce the likelihood of producing an erroneous leak registration (a detailed explanation is found in the Non-Final rejection mailed on 11/16/2021).  The term “prevents” has the plain definition of to keep from happening or existing.  The combination of Dietzen and Trescott 1 will permit placing the system into the “Away mode” through both the location of the user and through the delay of a timer; in fact, the combination will lead to placing the system into the “Away mode” when the user is outside the predefined geographic location and after the delay of the timer has expired.  Therefore, Tresscott 1 will not prevent the act of placing the system into the “Away mode”.  In conclusion, the 103 rejection of claims 1 and 11-13 are proper.

	Regarding claim 6 and 10, the applicant argues that it is not obvious to modify Dietzen with Williamson because said modification fails to show that Applicant’s invention is obvious because it changes the principle of operation of Dietzen; in particular, the Williamson prevents Dietzen from placing the system in the “Away mode” until “a person is not detected for a predetermined period of time”. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	The Examiner would like to point out that claims 6 and 10 do not positively recite that only one condition must be met in order to place the system into the “Away mode”; therefore, more than one conditions can be met in order to place the system in to the “Away mode”.  Both Dietzen and Williamson teach outputting a vacant signal when a person is not detected and Williamson was brought in to teach that the vacant signal is outputted after a predetermined period of time in order to reduce any identification fault or errors where a person is located (further explanation is found in the Non-Final rejection mailed on 11/16/2021).  The term “prevents” has the plain definition of to keep from happening or existing.  The combination of Dietzen and Williamson will permit placing the system in the “Away mode” by outputting a vacant signal after predetermined amount of time; thus, Williamson does not negate or prevent from the “Away mode” being placed. In conclusion, the 103 rejection of claims 6 and 10 are proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856